United States Court of Appeals
                     For the First Circuit
No. 06-2044

                    UNITED STATES OF AMERICA,
                            Appellee,

                               v.

                          JOSE JIMENEZ,
                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on October 31, 2007 is
amended as follows:

     Page 5, line 21, "goverment" is amended to read "government

     Page 5, the citation "United States v. Turner, 2007 U.S. App
LEXIS 20981, at *26 (1st Cir. Aug. 31, 2007)" should more
properly be "United States v. Turner, 501 F.3d 59, 72 (1st Cir.
2007)"

     Page 6, "Fed. R. Evid." is underlined twice, once in the
body in the first full paragraph, and once in note 2. It should
not be.

     Page 9, remove the extra space after "unless" on line 11.

     Page 10, n5 italicize "inter alia"

     Page 11, the citation "Turner, 2007 U.S. App. LEXIS, at *12"
should more properly be "Turner, 501 F.3d at 67"

     Page 11, the citation "United States v. Brown, 2007 U.S.
App. LEXIS 20061, at *24 (1st Cir. Aug. 22, 2007)" is more
properly "United States v. Brown, 500 F.3d 48, 59 (1st Cir.
2007)"

     Page 14, after "felonies" on line 14 there should be a
semicolon instead of a comma.

     Page 16, "grievous" should be not underlined but instead
italicized.